DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 11/10/2021 and 12/07/2021 are being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “four electric generators” and the “four electric motors in each rotatable nacelle”, the “four hydraulic pumps” and the “four hydraulic motors in each rotatable nacelle” in claims 16 and 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 3, 9-10, 13-14, 16, 18, 20, 27-28, 32, 34, 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims 1, line 16, recites the limitation “one or more ducted fans or variable pitch fan within the fuselage” rendering the claim uncertain, since it is unclear as to whether the one or more ducted fans are required within the fuselage. As it is currently recited, it appears that the variably pitch fan is exclusively required to be within the fuselage whereas the one or more ducted fans are not required within the fuselage. For the purpose of examination, it is being interpreted that one or more ducted within the fuselage or variable pitch fan within the fuselage. Similarly, Claims 18, 36 and 39 are unclear for the same reasons. 
7.	Claim 16, lines 1-6, recites the limitation “the one or more electrical generators comprise one to four electric generators and the one to four electric motors in each rotatable nacelle comprises one to four electric motors” and “the one or more hydraulic pumps comprise one to four hydraulic pumps and 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 9, 13-14, 16, 18, 20, 27, 32, 34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606), hereinafter “Vondrell”, in view of Hollimon et al. (US 20120292456 A1), hereinafter “Hollimon”, in view of Hamel et al. (US 10000293 B2), hereinafter “Hamel”.
11.	Regarding Claim 1, Vondrell discloses a hybrid propulsion system for a tiltrotor craft (Vondrell Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
one or more engines (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100) of a tiltrotor craft (10) having a fuselage (18); 
at least one of: one or more electrical generators, connected to the one or more engines (paragraph [0061] for disclosing electrical generators 96 connected to turboshaft engine 100); and 
two rotatable nacelles (paragraph [0048] discloses rotatable nacelles 48-54), each rotatable nacelle comprising a proprotor (74) at a forward end of the rotatable nacelle (48-54), and each rotatable nacelle housing least one of: one or more electric motors, each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2); 
wherein the one or more electric motors (86) are electrically connected to the one or more electric generators (paragraphs [0051] and [0056] as well as FIGS. 5-6 disclose electric motors 86 are each connected to electric generator 96); 
wherein the proprotors provide lift whenever the tiltrotor craft is in vertical takeoff and landing and stationary flight (FIG. 1 and paragraph [0047]) and thrust for forward flight (FIG. 2 and paragraph [0047]).
Vondrell is silent regarding specifically stop-fold proprotors and one or more ducted fans within the fuselage. 
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b) and configured to be stopped and folded rearward against the rotatable nacelles (paras. [0016]-[0025]; stop-fold proprotors stopped and folded relative to nacelles 105a/b as seen in FIGS. 4-7H).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Hamel discloses an aircraft (Hamel Abstract and FIG. 1) comprising one or more ducted fans within the fuselage (c. 4, ln. 7-19; ducted fan 106 as seen in FIG. 4 embedded within tail section 18 of fuselage 12), wherein the one or more ducted fans provide additional thrust (c. 3, ln. 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement Hamel, as a known ducted fan and fuselage arrangement for the purpose of providing supplementary thrust generation means for an aircraft in a forward flight mode.  
12.	Regarding Claim 3, modified Vondrell discloses (see Vondrell) the system of claim 1, wherein the one or more engines provide direct, distributed thrust, or both (FIGS. 5-6 and paragraphs [0064-0065]; turboshaft engine 100 is configured to distribute power to each electrical motor 86 of proprotors 78 for the purpose of generating thrust during forward flight).
13.	Regarding Claim 13, modified Vondrell discloses (see Vondrell) the system of claim 1, wherein the one or more engines are defined further as one or more turboshaft engines (paragraph [0061]), wherein the one or more engines provide additional thrust during forward flight (paragraph [0015]: turboshaft engine providing additional thrust during forward flight mode as seen in FIG. 2).
Regarding Claim 14, modified Vondrell discloses (see Vondrell) the system of claim 1, further comprising an electric slip ring that electrically connects the one or more electrical generators to the one or more electrical motors in each of the rotatable nacelles (paragraph [0048]; slip ring interface which by definition is considered an electric slip ring due to the exclusive electric power source of the tiltrotor craft 10).
15.	Regarding Claim 16, modified Vondrell discloses (see Vondrell) the system of claim 1, wherein the one to four electric generators (96) comprise one to four electric generators (96) and the one to four electric motors (86) in each rotatable nacelle (48-54) comprise one to four electric motors (86).
16.	Regarding Claim 18, Vondrell discloses a method of providing propulsion to a tiltrotor craft (Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
	providing one or more ducted fans that provide forward thrust para. [0052] discloses a ducted fan 94 as seen in FIG. 2 which can provide forward thrust as supported by para. [0047] regarding forward thrust); 
providing one or more engines (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100) of a tiltrotor craft (10) having a fuselage (18); 
providing electrical generators, each connected to an engine of the one or more engines (paragraph [0061] for disclosing electrical generator 96 connected to turboshaft engine 100); and 
providing two rotatable nacelles (paragraph [0048] for rotatable nacelles 48-54), each rotatable nacelle comprising a proprotor (74) at a forward end of the rotatable nacelle (48-54), and at least one of: one or more electric motors each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2), wherein the electric motor (86) is electrically connected (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective proprotors 78) to the electric generator (96);
(electrical generators inherently generate electrical power); 
transmitting electrical power to the electric motors in the nacelles (paragraph [0051]); and 
rotating the proprotors using the electrical motors (paragraph [0052]), to provide lift whenever the tiltrotor craft is in vertical takeoff and landing and stationary flight (FIG. 1 and paragraph [0047]), and to provide forward thrust whenever the tiltrotor craft is in forward flight (FIG. 2 and paragraph [0047]).
Vondrell is silent regarding specifically stop-fold proprotors and one or more ducted fans within the fuselage.
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b) and configured to be stopped and folded rearward against the rotatable nacelles (paras. [0016]-[0025]; stop-fold proprotors stopped and folded relative to nacelles 105a/b as seen in FIGS. 4-7H).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Hamel discloses an aircraft (Hamel Abstract and FIG. 1) comprising one or more ducted fans within the fuselage (c. 4, ln. 7-19; ducted fan 106 as seen in FIG. 4 embedded within tail section 18 of fuselage 12), wherein the one or more ducted fans provide additional thrust (c. 3, ln. 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement Hamel, as a 
17.	Regarding Claim 20, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein the one or more engines provide direct, distributed thrust, or both (FIGS. 5-6 and paragraphs [0064-0065]; turboshaft engine 100 is configured to distribute power to each electrical motor 86 of proprotors 78 for the purpose of generating thrust during forward flight).
18.	Regarding Claim 27, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein the one or more engines comprise a turboshaft engine (paragraph [0007]).
19.	Regarding Claim 32, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising positioning an electric slip ring that electrically connect the one or more electrical generators to the one or more electrical motors in the nacelles (paragraph [0048] for disclosing slip ring interface which by definition is considered an electric slip ring due to the exclusive electric power source of the tiltrotor craft 10).
20.	Regarding Claim 34, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein the one to four electric generators (96) comprise one to four electric generators (96) and the one to four electric motors (86) in each rotatable nacelle (48-54) comprise one to four electric motors (86).
21.	Regarding Claim 39, Vondrell discloses a tiltrotor craft (Vondrell Abstract and FIG. 1) comprising:
	a fuselage (18); 
one or more engines (100) disposed within the fuselage; 
one or more electrical generators (96), each electrical generator connected to the one of the one or more engines (100); 
two wings (56/58) connected to the fuselage (18); 
(48/50), each rotatable nacelle disposed on a respective wing (56/58) and comprising: 
a proprotor (74) disposed at a forward end of the rotatable nacelle (48/50) to provide lift for vertical takeoff and landing and for stationary flight and thrust for forward flight (para. [0047] and FIGS. 1-2)); and 
one or more electric motors (86) disposed within the rotatable nacelle (48/50) and connected to the one or more electrical generators (96) and the proprotor (74); and 
Vondrell is silent regarding specifically stop-fold proprotors and one or more ducted fans within the fuselage. 
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b) and configured to be stopped and folded rearward against the rotatable nacelles (paras. [0016]-[0025]; stop-fold proprotors stopped and folded relative to nacelles 105a/b as seen in FIGS. 4-7H).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Hamel discloses an aircraft (Hamel Abstract and FIG. 1) comprising one or more ducted fans within the fuselage (c. 4, ln. 7-19; ducted fan 106 as seen in FIG. 4 embedded within tail section 18 of fuselage 12), wherein the one or more ducted fans provide additional thrust (c. 3, ln. 45-51).
.  

22.	Claims 10 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), Hollimon et al. (US 20120292456 A1) and Hamel et al. (US 10000293 B2) as applied to Claims 1 and 18 above, and further in view of Vaillant et al. (US 20180170564 A1), hereinafter “Vaillant”.
23.	Regarding Claim 10, modified Vondrell discloses (see Vondrell) the system of claim 1, further comprising a reduction gearbox (paragraph [0052]; a gearbox for increasing or decreasing a rotational speed of fan 94, by definition a reduction gear box decreases the speed of fans for achieving ideal operating speeds) positioned between the electric motor (86) and a proprotor (74).
	Vondrell is silent regarding the reduction gear box being specifically positioned between the engine and the electrical generator. 
	Vaillant discloses an aircraft (Vaillant Abstract and FIG. 1) including a reduction gearbox positioned between an engine and an electrical generator (paragraph [0048]; electrical generator 32 being coupled to outlet shaft 33 of gas turbine engine 31 by means of a reduction gearbox (not labeled) which achieves the reduction gearbox being positioned between an engine and an electrical generator).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Vaillant, as a known reduction gearbox arrangement such that the engine and the generator can both operate at optimal speeds, even if those are not the same optimal speed.
Regarding Claim 28, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising a reduction gearbox (paragraph [0052] for disclosing a gearbox for increasing or decreasing a rotational speed of fan 94, by definition a reduction gear box decreases the speed of fans for achieving ideal operating speeds) positioned between the electric motor (86) and a proprotor (74).
	Modified Vondrell is silent regarding the reduction gearbox being specifically positioned between the engine and the electrical generator. 
	Vaillant discloses an aircraft (Vaillant Abstract and FIG. 1) including a reduction gearbox positioned between an engine and an electrical generator (paragraph [0048] discloses electrical generator 32 being coupled to outlet shaft 33 of gas turbine 31 by means of a reduction gearbox (not labeled) which achieves the reduction gearbox being positioned between an engine and an electrical generator).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of modified Vondrell to use the arrangement of Vaillant, as a known reduction gearbox arrangement such that the engine and the generator can both operate at optimal speeds, even if those are not the same optimal speed.

25.	Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), Hollimon et al. (US 20120292456 A1) and Hamel et al. (US 10000293 B2) as applied to Claims 1 and 18 above, and further in view of Fredericks et al. (US 20160244158 A1), hereinafter “Fredericks”.
26.	Regarding Claim 12, modified Vondrell discloses the system of claim 1.
	Modified Vondrell is silent regarding the stop-fold proprotors are driven directly by one or more electrical motors. 
(Fredericks Abstract and FIG. 1) comprising stop fold proprotors driven directly by one or more electrical motors (paras. [0035] and [0041]; stop fold proprotors 175-177 and 179 driven by directly by respective electric motors 171-173 and 180 as seen in FIGS. 2, 4 and 7).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Fredericks, as a known stop fold proprotor and electrical motor arrangement for the purpose of optimizing the cruise efficiency of a tiltrotor aircraft (Abstract, paras. [0004], [0017]-[0022]).
27.	Regarding Claim 30, modified Vondrell discloses the system of claim 18.
	Modified Vondrell is silent regarding the stop-fold proprotors are driven directly by one or more electrical motors. 
	Fredericks discloses a VTOL aircraft (Fredericks Abstract and FIG. 1) comprising stop fold proprotors driven directly by one or more electrical motors (paras. [0035] and [0041]; discloses stop fold proprotors 175-177 and 179 driven by directly by respective electric motors 171-173 and 180 as seen in FIGS. 2, 4 and 7).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Fredericks, as a known stop fold proprotor and electrical motor arrangement for the purpose of optimizing the cruise efficiency of a tiltrotor aircraft (Abstract, paras. [0004], [0017]-[0022]).

28.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), in view of Hollimon et al. (US 20120292456 A1), in view of Berry (US 20140103158 A1).
Regarding Claim 36, Vondrell discloses a hybrid propulsion system for an aircraft (Vondrell Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
a turboshaft engine of an aircraft that provides shaft power and distributed thrust (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100 of aircraft 10 that drives shaft 118 which provides shaft power and distributed thrust), wherein the turboshaft engine (100) is within a fuselage (18) of the tiltrotor aircraft (10), wherein the variable pitch fan provide a first thrust during forward flight (FIG. 2 for a forward configuration as well as it being well known that in a forward flight setting for the tiltrotor craft, the variable pitch fans clearly provide thrust).
at least one of: one or more electrical generators connected to the turboshaft engine (paragraph [0061] for disclosing electrical 96 connected to the turboshaft engine 100); and 
two rotatable nacelles (48/54), each rotatable nacelle comprising a proprotor (74) at a forward end of the rotatable nacelle (48-54), and one or more electric motors each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2), wherein the one or more electric motor is electrically connected to the one or more electric generator (paragraphs [0051] and [0056] as well as FIGS. 5-6 for disclosing electric motors 86 are each connected to electric generator 96), wherein the proprotors (74) provide lift whenever the aircraft is in Page 7 of 10Appl. No. 15/896,383Amdt. dated May 11, 2020Reply to Office Action of Mar. 10, 2020vertical takeoff and landing and stationary flight (FIG. 1 and paragraph [0047]), and provide a second thrust whenever the aircraft is in forward flight (FIG. 2 and paragraph [0047]).
Vondrell is silent regarding specifically stop-fold proprotors and the turboshaft engine connected to one or more ducted fans within a fuselage of the aircraft.
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b) and configured to be stopped and folded rearward against the rotatable nacelles (paras. [0016]-[0025]; stop-fold proprotors stopped and folded relative to nacelles 105a/b as seen in FIGS. 4-7H).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Berry disclose a VTOL aircraft (Berry Abstract and FIG. 1) comprising a turboshaft engine connected to one or more ducted fans within a fuselage of the aircraft (para. [0111]; turboshaft engine 850 connected to ducted fan 706 within fuselage 100 of the aircraft as seen in FISG. 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Berry, as a known turboshaft engine and ducted fan arrangement for the purpose of optimizing the thrust producing capabilities of an aircraft during forward flight.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Bevilaqua (US 6729575 B2) and Gallet et al. (US 10082040 B2) disclose aircrafts with ducted fans inside the fuselage. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/A.Y.S./
Examiner, Art Unit 3642

/Richard R. Green/Primary Examiner, Art Unit 3647